United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
HOSPITAL, Great Lakes, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-436
Issued: April 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On December 6, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 6, 2006 nonmerit decision denying her request for further
review of the merits of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. The most recent merit decision of record was the
Office’s August 25, 2005 decision denying her claim for a June 2, 2005 injury. Because more
than one year has elapsed between the last merit decision and the filing of this appeal on
December 6, 2006, the Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On June 8, 2005 appellant, then a 48-year-old information receptionist, filed a traumatic
injury claim alleging that she sustained injury to her back, right hip, right leg and toes on June 2,
2005 when the plastic foot rest of a stool she was sitting on broke while she was resting her feet.
On July 25, 2005 Dr. Reuben R. Weisz, an attending Board-certified neurologist,
indicated that appellant reported that she fell at work on June 2, 2005. He diagnosed
lumbosacral radiculopathy due to the reported employment injury and indicated that she was
totally disabled from June 27 to July 28, 2005. Appellant also submitted unsigned reports, dated
June 27, July 7 and 28, 2005, on the letterhead of Dr. Weisz.2 On August 15, 2005 Dr. Manfred
Mann, an attending Board-certified family practitioner, indicated that appellant reported that she
fell at work when a foot stool broke in half. He stated that she should be on total disability until
August 31, 2005.
In an August 25, 2005 decision, the Office denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish that she sustained an injury on June 2,
2005 in the performance of duty.
In a letter dated August 23, 2006 and postmarked August 26, 2006, appellant requested
reconsideration of her claim. She argued that she suffered an injury when a plastic foot stool she
was sitting on broke in half, her feet fell to the floor and her head jerked forward and fell into a
counter.
In a September 6, 2006 decision, the Office denied appellant’s request for further review
of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.3 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted the Office under section 8128(a) of the Federal Employees’
Compensation Act.4
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
2

On August 16, 2005 Dr. Weisz diagnosed lumbosacral radiculopathy and lumbosacral spondylosis and
recommended work restrictions.
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989). If submitted by mail, a reconsideration
request will be deemed timely if postmarked by the U.S. Postal Service within one year from the Office’s decision
for which review is sought. 20 C.F.R. § 10.607(a).

2

establishes “clear evidence of error.”5 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.7 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.12
ANALYSIS
Appellant filed a traumatic injury claim alleging that she sustained injury to her back,
right hip, right leg and right toes on June 2, 2005 when the plastic foot rest of a stool she was
sitting on broke while she was resting her feet. In an August 25, 2005 decision, the Office
denied appellant’s claim on the grounds that she did not submit sufficient medical evidence to
establish that she sustained an injury on June 2, 2005 in the performance of duty. In a
September 6, 2006 decision, the Office denied appellant’s request for further review of the merits
of her claim on the grounds that her request was untimely filed and failed to demonstrate clear
evidence of error.

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides, “The term ‛clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the [Office] made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.” Id. at Chapter 2.1602.3c.
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

Leon D. Faidley, Jr., supra note 4.

3

In its September 6, 2006 decision, the Office properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on
August 26, 2006 as her August 23, 2006 reconsideration letter was postmarked on that date.13
This filing was more than one year after the Office’s August 25, 2005 decision, and therefore
appellant must demonstrate clear evidence of error on the part of the Office in issuing this
decision.
Appellant has not demonstrated clear evidence of error on the part of the Office in issuing
its August 25, 2005 decision. She did not submit the type of positive, precise and explicit
evidence which manifests on its face that the Office committed an error.
In connection with appellant’s untimely reconsideration request, she argued that she
sustained an injury when a plastic foot stool she was sitting on broke in half, her feet fell to the
floor, and her head jerked forward and fell into a counter. Her statement that she believed she
sustained an employment injury on June 2, 2005 is not sufficient to establish that the Office
committed clear error in its prior decision. Appellant’s argument would not be relevant in that
the main issue of the present case is medical in nature and should be resolved by the submission
of medical evidence. She has not shown that the Office committed clear error when it
determined that she had not submitted sufficient medical evidence to establish her claim.
For these reasons, the argument submitted by appellant does not raise a substantial
question concerning the correctness of the Office’s August 25, 2005 decision and the Office
properly determined that she did not show clear evidence of error in that decision.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

13

See supra note 3 indicating that the existence of a postmark in the record means that the reconsideration request
would be deemed as filed on the date of the postmark.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 6, 2006 decision is affirmed.
Issued: April 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

